Taboola, Inc. v Newsweek Media Group, Inc. (2019 NY Slip Op 02791)





Taboola, Inc. v Newsweek Media Group, Inc.


2019 NY Slip Op 02791


Decided on April 11, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 11, 2019

Acosta, P.J., Manzanet-Daniels, Tom, Oing, JJ.


8979 654462/18

[*1]Taboola, Inc., Plaintiff-Respondent,
vNewsweek Media Group, Inc. formerly known as IBT Media, Inc., et al., Defendants-Appellants.


Becker & Poliakoff LLP, New York (Glenn H. Spiegel of counsel), for appellants.
Sher Tremonte LLP, New York (Mark Cuccaro of counsel), for respondent.

Order, Supreme Court, New York County (Joel M. Cohen, J.), entered on or about September 28, 2018, which, to the extent appealed from, denied defendants' motion to vacate the judgment against them, unanimously affirmed, with costs.
Defendants failed to present any basis for vacating the judgment in light of their admitted default under the settlement agreement. Absent any factual basis in the record to relieve defendants from enforcement of the judgment, where a stipulation of settlement is unambiguous, "literal enforcement of its terms is not unjust" (Cadlerock Joint Venture, L.P. v Rubenstein, 26 AD3d 219, 220 [1st Dept 2006]). Here, defendants have provided no facts to justify the invocation of the Court's inherent discretionary powers to relieve a party from judgment. Thus, strict enforcement of the second settlement agreement was warranted (see Mill Rock Plaza Assoc. v Lively, 224 AD2d 301, 301 [1st Dept 1996]).
We have considered defendants' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 11, 2019
CLERK